Citation Nr: 0122836	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the arms, feet, and face, claimed as a residual of 
exposure to herbicides (Agent Orange) during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from November 
1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In February 2001 the veteran submitted an informal claim for 
service connection for multiple myeloma, claimed as a 
residual of exposure to Agent Orange during service.  Review 
of the claims file reveals that this issue has not been 
adjudicated by the RO and it is not properly before the Board 
at this time.  This issue is referred to that RO for action 
deemed appropriate.  


REMAND

Recently there was a significant change in the law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Regulations implementing the VCAA were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran has submitted some private medical records to 
support his claim.  These records, along with the medical 
history contained in the VA medical records in the claims 
file, reveal that there must exist other medical records 
which have bearing on the veteran's claim.  Specifically, the 
veteran claims that he suffers from peripheral neuropathy as 
a result of inservice Agent Orange exposure.  However, the 
medical evidence of record reveals a post-service history of 
bilateral carpal tunnel syndrome, and a stroke 
(cerebrovascular accident, CVA). These medical disorders may 
be related to the veteran's claimed peripheral neuropathy.  
The RO should request that the veteran provide the necessary 
information and release forms to obtain the medical records 
related to his stroke and carpal tunnel syndrome.  

In an August 2000 statement the veteran indicated that he had 
been seen in July 2000 at VA medical center (VAMC) Shreveport 
for treatment for his claimed peripheral neuropathy.  The RO 
requested the treatment records from the VAMC, but only 
received records related to substance abuse treatment in 
September 2000.  Review of the claims file reveals that the 
RO did correctly request the records indicated by the 
veteran, and that the VAMC apparently provided the only 
records which were available.  However, the specificity of 
the date of veteran's alleged treatment makes the Board think 
that it is doubtful that the veteran would be mistaken as to 
treatment at a VAMC just one month prior to his statement.  
The RO requested outpatient treatment records; possibly the 
treatment records referred to by the veteran were for 
inpatient treatment or neurologic testing.  As such, the 
Board believes it would be prudent to request an additional 
search for the July 2000 treatment records.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The current medical evidence of record appears to relate the 
veteran's current neuropathy to his post-service stroke.  
However, it would be prudent to have the veteran receive a VA 
medical examination and elicit an opinion from the examining 
physician.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations promulgated on August 29, 
2001, are fully complied with and 
satisfied. 

2.  The RO should request that the 
veteran provide a list containing the 
names of all health care professionals 
and/or facilities (private and 
governmental) where he was treated for 
his stroke and bilateral carpal tunnel 
syndrome.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements to obtain these treatment 
records.   All information obtained 
should be made part of the file. 

3.  The RO should request that the 
veteran indicate specific dates, and 
locations of VA medical facilities, where 
he has been treated for his claimed 
peripheral neuropathy.  The RO should 
again request all outpatient and 
inpatient treatment records for July 2000 
from VAMC Shreveport.  All information 
obtained should be made part of the file.  

4.  The veteran should be accorded the 
appropriate VA examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examining 
physician is requested to review the 
medical evidence in the claims file and 
answer the following questions:  Is the 
veteran's demyelinating polyneuropathy a 
residual of his post-service stroke, CVA?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

